DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/3/21 (x2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-3, 5-7, 10-11, 13, 16-22 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Daytona Speedway (as set forth by the NPL cited in the office action mailed 6/16/20) in view of URBNSurf, Shehan, US 2007/0196173 and Mathieson et al., US 5,139,853.
Regarding claims 1, 5-7, 13 and 22:
Daytona discloses a venue transformation and construction method for creating a tropical style swimming lagoon (Lake Lloyd) with a sloped access at an infield site of a race facility, the infield site being contained within a race or activity circuit perimeter, the method comprising: 

    PNG
    media_image1.png
    400
    600
    media_image1.png
    Greyscale

a) demolishing at least part of the infield site that included excavating at least 15cm (the lake is deeper than that so it is at least 15cm), 
b) excavating material with a volume of at least 4000 cubic meters (the water within the lake is much more than 4000 cubic meters);
c) forming a basin for a large water body having a surface area of at least 5,000 m2 (Lake Lloyd is 29-acres/117,359 m2) and a minimum depth of at least 1.4 meters (60 feet deep) at its deepest point, wherein earthworks for the basin 
d) constructing water containment walls on at least one section of the basin perimeter to form a waterfront perimeter, and covering the bottom of the basin with a non-permeable material not including thick concrete like conventional swimming pools (it was excavation for the track embankment),; 
e) constructing a sloped access area (refer to Challenge Daytona) on at least one section of the basin perimeter to form a beach access into the large water body; 
f) constructing one or more barriers around the basin perimeter to cordon off an area to establish a controlled access area, wherein the controlled access area includes a beach access perimeter, and the barriers include at least one access point to selectively allow users into the controlled access area, whereby the users allowed entry into the controlled access area are able to use the beach access through payment of an entry fee (a person at a ticket booth may collect money); 
g) constructing at least one additional recreational facility comprising food and beverage and commercial facilities; and 
2h) providing a connection (tunnel system that connects to the infield) that connects the outfield of the racing and/or activity circuit with the infield site, in order to allow transit of vehicles and/or people from the outfield to the infield. Additionally, the race track may be used as an ingress/egress during non-race times.
Daytona does not disclose the exact amount of land demolished and excavated nor the exact shape being curved with a maximum width of 300 meters.  It would have been obvious to one having ordinary skill in the art at the time the invention as made to provide this specific shape, a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  There would be no unexpected or unpredictable result obtained from making the lake curved with a maximum width of 300 meters. The lake size has been modified in the past, being reduced from 44 acres to 29 acres – such that the lake size and shape need not be fixed.
Daytona discloses a lake used for triathlons, fishing and other recreation but Daytona does not specify crystal clear waters devoid of microalgae where the shape of waterfront perimeter includes curves.
URBNSurf discloses a tropical style swimming lagoon with crystal clear waters and no visible microalgae presence, wherein the lagoon comprises a sloped access and has restaurants, bars, cafes, etc. in the vicinity of the waterfront perimeter.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the URBNSurf facility and lagoon for the artificial lake of Daytona or to complement the lake with a wavepool as taught by URBNSurf in order to expand the entertainment offerings of the infield of Daytona.
Neither Daytona nor URBNSurf expressly discloses a plastic liner.
Mathieson discloses a lagoon with a white plastic liner that is at least 1mm thick (refer to the Summary of Invention and claim 13; 50 mils is 1.25mm – col. 4, ll. 45-49).
At the time the invention was filed, it would have been obvious to use a plastic liner as suggested by Mathieson for the lagoon of Daytona in order to both provide a water barrier with the underlying soil and to reflect light (abstract of Mathieson).
Neither Daytona nor URBNSurf expressly disclose wherein the sloped access area is constructed with a support slab to provide structural stability to such area. However, it is reasonable to a person of ordinary skill that instability to a ramp for accessing the water would be undesirable, as it could lead to injury and failure if a sloped access area is unstable.
Shehan discloses a manmade island with a sloped access area (22) for entering water, wherein the sloped access area is constructed with a support slab (11, refer to Fig. 1) to provide structural stability to such area.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a support slab as suggested by Shehan beneath the surface of the ramp of Daytona or URBNSurf in order to increase the integrity of the land adjacent the water and prevent erosion (Background of Shehan).
Regarding claim 2:
Daytona discloses wherein the area about the basin perimeter not located within the controlled access area forms a non-ticketed access area which may be freely accessed by users (users may camp along the lake site).
Regarding claim 3:
Daytona discloses restaurants, etc. in the vicinity of the waterfront perimeter (there are food facilities in the infield of Daytona).
Regarding claim 10:
Daytona (evidenced by Challenge Daytona) discloses wherein the beach access has a sloped transition into the basin constructed with a support slab (the entry ramp). Further, boats can be launched into the lake via concrete ramp. Daytona does not expressly state 5% to 30% for the ramp grade. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the ramp grade limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  
Regarding claim 11:
Daytona discloses wherein the lagoon is used for swimming, water sports and events.
Regarding claim 16:
Daytona in view of URBNSurf does not expressly disclose bottom inlets so it has at least 50% less bottom inlets than those required for the filtration system of a conventional swimming pool according to swimming pool standards; wherein conventional standards require at least one bottom inlet per 42 square meters of bottom surface.
Examiner takes official notice that it is old and well known to use bottom inlets for filtration, as seen at standard manmade pools.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have provided inlets in the pool of URBNSurf in order to meet standards and provide a loop for the water to be filtered. The modification and design to standards yields no extraordinary or unexpected results.
Regarding claim 17:
Daytona in view of URBNSurf discloses wherein the lagoon is manmade and has shaped that tend to imitate natural geometries. A rectangular lagoon is capable of occurring naturally and the embankment of the lake appears natural.
Regarding claim 18:
Daytona and URBNSurf disclose wherein separate access points are included for both controlled access area and non-ticketed access area, so that visitors can participate in either areas (e.g. grandstands and infield) depending on their purpose for visiting the facility.
Regarding claim 19:
Daytona and URBNSurf do not expressly disclose the total beach area to swimming lagoon area ratio as 1:2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the ratio limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.  
Regarding claim 20:
Daytona discloses wherein the surroundings of the swimming lagoon include the use of amphitheaters to hold events (refer to Maps).
Regarding claim 21:
Daytona discloses a non-fixed screen to broadcast content.
Regarding claim 23:
Daytona discloses wherein the swimming lagoon is illuminated through a lighting system (night races include illumination for the entire facility).
Regarding claim 24:
Daytona discloses wherein the installation surrounding the lagoon are artificially set with a beach theme including the use of blue and white colors (refer to the walls of the raceway that are white). It is noted that the term “beach theme” does not impart any particular artificial structure. The inclusion of lush green embankments with white walls behind could be considered a beach theme.
Regarding claim 25:
Daytona discloses wherein the swimming lagoon is surrounded by vegetation (the embankments have grass on them).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that nothing in the record discloses the amount of land demolished, excavated, or size, the examiner does not dispute this. The observation does not resolve the question of obviousness. The examiner maintains that modifying the size and shape of the body of water of Daytona is within the range of skill of a person of ordinary skill as demonstrated by the fact that the size of the artificial reservoir of Daytona has been modified before. There is no evidence that the claimed limitations provide a criticality that would not be achievable and expected with a reasonable amount of experimentation. The claims are not being examined as product by process claims. Daytona discloses that the lake was created by excavation. The rejection is not directed to inherency.
Regarding applicant’s argument that URBNSurf teaches a venue for surfing, not swimming, the two are not mutually exclusive. In fact, when a person falls off a surfboard while surfing, they are required to swim. There is nothing about a body of water with waves that would allow only surfing on a board while preventing swimming nor is that implied by URBNSurf.
Applicant’s arguments directed to beauty and the intended use are subjective. What may be ugly to one person could be considered beautiful by another; what may be considered a body of water unsuitable by one person could be considered perfectly fine by another person.
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633